NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUL 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


DAMON LAMAR CAMPBELL,                            No. 12-17820

             Plaintiff - Appellant,              D.C. No. 3:11-cv-00532-RCJ-VPC

   v.
                                                 MEMORANDUM*
MANUEL PORTILLO; et al.,

             Defendants - Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                     Robert Clive Jones, District Judge, Presiding

                              Submitted June 22, 2015**

Before:       HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        Nevada state prisoner Damon Lamar Campbell appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive use of force and deliberate indifference to his serious medical needs.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm in part, reverse in part,

and remand.

      The district court properly granted summary judgment on Campbell’s

deliberate indifference claim because Campbell failed to raise a genuine dispute of

material fact as to whether defendants Clark and Beun were deliberately indifferent

to Campbell’s injuries resulting from the altercation. See id. at 1057-60 (a prison

official acts with deliberate indifference only if he or she knows of and disregards

an excessive risk to the prisoner’s health; negligence and a mere difference in

medical opinion are insufficient).

      The district court properly granted summary judgment as to defendants Baca

and Lindsay because Campbell failed to raise a genuine dispute of material fact as

to whether Baca and Lindsay were personally involved in any constitutional

violation or whether there was a causal connection between their conduct and any

such violation. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011)

(requirements for establishing supervisory liability).

      However, in granting summary judgment on Campbell’s excessive force

claim, the district court improperly disregarded the factual allegations contained in

Campbell’s verified complaint. See Nigro v. Sears, Roebuck and Co., 784 F.3d
2                                   12-17820
495, 497-98 (9th Cir. 2015) (district court cannot disregard evidence at the

summary judgment stage solely based on its self-serving nature even if it is

uncorroborated); Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004) (recognizing

that verified pleadings are admissible to oppose summary judgment). Viewing the

evidence in the light most favorable to Campbell, Campbell raised a genuine

dispute of material fact as to whether defendants maliciously and sadistically used

force against him. See Hudson v. McMillian, 503 U.S. 1, 7 (1992) (holding that

“the core judicial inquiry” in resolving an Eighth Amendment excessive force

claim is “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm”); Furnace v. Sullivan,

705 F.3d 1021, 1026 (9th Cir. 2013) (a court reviewing a summary judgment

motion must “assume the truth of the evidence set forth by the nonmoving party”).

Accordingly, we reverse and remand for further proceedings as to this claim.

      The district court did not abuse its discretion in denying Campbell’s motion

for default judgment as a discovery sanction because the record supports the

district court’s conclusion that defendants proceeded with discovery in good faith

and were unable to locate the videotape. See Goodman v. Staples The Office

Superstore, LLC, 644 F.3d 817, 822 (9th Cir. 2011) (setting forth standard of

                                          3                                    12-17820
review). Nor did the district court abuse its discretion in denying Campbell’s

request to extend discovery. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.

2002) (describing trial court’s broad discretion in discovery matters).

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          4                                 12-17820